Citation Nr: 9915725	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
status post arthrotomy of the right knee for loose joint body 
with degenerative arthritis, currently evaluated as 20 
percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran served in active service from February 
1964 to February 1966.

In addition, the Board notes that, in his April 1995 
substantive appeal, the veteran requested an appeal hearing 
before a member of the Board at a local VA office.  As a 
result, such hearing was scheduled for October 29, 1996.  
Subsequently, because the veteran requested the re-scheduling 
of the hearing, the hearing date was moved to March 1, 1999.  
The veteran did not appear for the hearing.  The mailed 
hearing notice was not returned as undeliverable, and there 
was no further request by the veteran to reschedule the 
hearing.  As such, the veteran's request for an appeal 
hearing before a member of the Board will be considered 
withdrawn and the Board will proceed with its review of the 
claims on appeal on the present record.  See 38 C.F.R. § 
20.702 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is currently 
characterized by chronic knee pain, including tenderness of 
the medial compartment; he has some laxity of the joint 
without anterior-posterior, lateral or medial instability.  
Flexion is currently limited to 120-125 degrees and of 
extension to 5-15 degrees.

3.  The record contains x-ray evidence that the veteran has 
minimal joint space narrowing and post surgical 
osteoarthritic changes; he has pain on flexion-extension 
movements and ambulates with use of braces on both knees and 
a cane.  

4.  The veteran's service-connected right knee disabilities 
are not shown to be of a nature and severity so as to 
preclude the performance of all types of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation, in 
excess of 20 percent, for status post arthrotomy of the right 
knee for loose joint body with degenerative arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(1998).

2.  The criteria for a 10 percent disability evaluation for 
traumatic arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 (1998); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

3.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

In this case, the veteran contends he is entitled to an 
increased disability evaluation, in excess of 20 percent, for 
status post arthrotomy of the right knee for loose joint body 
with degenerative arthritis as his condition has worsened to 
the point that he walks with the aid of hinge braces and a 
cane, and has limitation of motion due to his required use of 
these braces.  In addition, the veteran contends he is 
entitled to a total rating based upon individual 
unemployability due to his service-connected disability, and 
due to the pain that such disability causes him.  In this 
regard, in a June 1988 rating decision, the veteran was 
awarded service connection and a 10 percent disability 
evaluation for status post arthrotomy of the right knee for 
loose joint body with degenerative arthritis under Diagnostic 
Code 5057, effective November 1987.  This award was increased 
in a March 1994 rating decision to a 20 percent disability 
evaluation.  At present, the veteran's right knee disability 
is the only disability for which he has been awarded service 
connection.

The service medical records show that the veteran underwent 
an arthrotomy of the right knee with removal of loose bodies 
in September 1965.  He had a history of a deep laceration of 
the knee as a child with recurrent symptoms and had recently 
struck and twisted the knee in a shower fall.  The record 
also includes treatment records from various VA medical 
facilities showing that the veteran was treated for his right 
knee disability during the late 1980's.  In addition, medical 
records from the VA Medical Center in Ann Arbor, Michigan, 
dated from January 1990 to July 1994 show he had bilateral 
tri-compartment degenerative joint disease of the knees, was 
a candidate for a knee replacement, and was fitted for Don 
Joy (movable) knee braces.

On a May 1993 VA examination, it was noted that the veteran 
wore a right knee brace most of the time.  He reported 
tingling and numbness involving the whole right leg and foot.  
On physical examination, he had no inflammation or 
tenderness, and seemingly stable knees with or without 
braces.  He had flexion deformity, more on the right than the 
left.  On x-ray examination he presented evidence of 
osteoarthritis with narrowing of the joint space and 
calcification in the articular cartilage, bilaterally.  His 
right knee range of motion was limited 116 degrees of flexion 
and 10 degrees of extension.  

A February 1994 VA examination report shows he presented 
evidence of tenderness on palpation of the medial 
compartments, was positive for laxity of the anterior 
cruciate of the right knee, had 1+ laxity in varus or valgus 
efforts with increased discomfort, and was positive for 
crepitus with range of motion activity.  During the February 
1994 examination, his right knee range of motion was limited 
to 120 degrees of flexion and 5 degrees of extension.  His 
diagnosis was chronic right knee pain, status post arthrotomy 
for loose joint body with probable partial medial 
meniscectomy, and post surgical degenerative arthritis with 
progressive joint laxity.  

A July 1994 report by a VA physician in the orthopedics 
department shows that the veteran was being followed in the 
orthopedic clinic for bilateral knee arthritis.  Reportedly, 
his right knee was quite bad, and he would likely need a 
right knee joint replacement in the next five years.  The 
doctor added that the veteran may choose to delay it as long 
as possible given his young age.  The statement also notes 
the veteran should avoid excessive walking, lifting, or 
repetitive flexion of his knees.  

An October 1994 VA examination report indicates the veteran 
complained of chronic, daily knee pain with swelling.  On 
examination, he did not present evidence of effusion, but had 
clear tenderness to palpation of the medial compartment, was 
positive for crepitus, had anterior cruciate laxity, 
exhibited pain on attempted flexion-extension range of motion 
activity, and had a right knee range of motion limited to 125 
degrees of flexion with discomfort and 6 degrees of 
extension.  He was diagnosed with chronic progressive right 
knee pain secondary to a previous injury, status post right 
knee arthrotomy with probable partial medial meniscectomy, 
probable post degenerative joint disease with chronic 
arthralgias and progressive joint laxity requiring the use of 
a Don Joy knee brace.  

An April 1997 VA examination report shows the veteran was 
moderately obese and had good posture.  He reported that he 
could only walk short distances due to the pain in his knees 
and had been unable to work for the prior two years because 
of this pain.  In addition, the report notes that the veteran 
currently wore hinge braces on both knees in order to 
ambulate, and used a cane in the right hand when walking.  
Upon physical examination, he had minor crepitus and mild 
bony abnormalities bilaterally, without effusion, redness or 
heat, or instability in either knee.  He had right knee range 
of motion limited to 120 degrees of flexion and 15 degrees of 
extension.  He used Tylenol to relieve his arthritis.  On 
radiological examination, he showed evidence of minimal joint 
space narrowing and osteoarthritic changes bilaterally.  

With respect to the claim of entitlement to a total rating 
based upon individual unemployability, the veteran has 
reported that he completed high school and last worked in 
March 1993 as a nurse's aide.  Since that time, he reported 
some work in general labor with Kelly Temporary 
Services/Kelly Assisted Living as confirmed by documents from 
this agency dated from February to March 1993 showing the 
veteran's year-to-date hours worked and salary.  

In addition, the report by a VA physician in a July 1994 
"Documentation of Medical Condition" from Goodwill 
Industries of Mid-Michigan, Inc., notes that the veteran had 
bilateral knee arthritis with limitations, but that he was 
deemed able to work with various restrictions.  An August 
1994 letter from a VA vocational rehabilitation specialist 
indicates that the veteran was receiving Chapter 31 training 
benefits while working at Goodwill Industries, but the 
benefits had been interrupted due to his failure to sustain 
daily work at Goodwill Industries.  

In April 1998, pursuant to an October 1997 request by the RO, 
the Social Security Administration (SSA) provided copies of 
records associated with a disability determination after a 
May 1993 claim for SSA disability benefits.  The veteran 
reported employment from 1980-1985 as a fork truck operator, 
odd jobs between 1985 and 1990, and employment as a nurse's 
aide from 1991 to September 1992.  The listed disabilities 
were osteoarthritis of the knees and chronic obstructive 
pulmonary disease (COPD).  Based on evidence, which included 
consultative examinations in November 1993 and February 1994, 
SSA determined that the veteran did not beet the disability 
criteria.  Further review in April 1994 reportedly indicated 
that the veteran was able to return to past work.  

II.  Increased Rating 

The veteran's claim is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991). See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and no further assistance to the 
veteran is required to comply with the duty to assist.  38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

When evaluating musculoskeletal disabilities, such as in this 
case, the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, Diagnostic Code 5257 prescribes the following 
evaluations for knee disabilities involving recurrent 
subluxation or lateral instability: 10 percent for mild; 20 
percent for moderate; and 30 percent for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  

Further, in a precedent opinion issued in July 1997, the VA 
General Counsel held that an appellant who has both arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  The 
General Counsel held that for a knee disorder already rated 
under DC 5257, a veteran would have additional disability 
justifying a separate rating if there was limitation of 
motion under DC 5260 or DC 5261.  It was stated that there 
would be no additional disability based on limitation of 
motion if the claimant did not at least meet the criteria for 
a zero-percent rating under DC 5260 or DC 5261.  However, in 
an August 1998 opinion, the Acting General Counsel noted that 
a separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  It was 
also held that the provisions of 38 C.F.R. § 4.40, 4.45, and 
4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 5010.  
See VAOPGCPREC 9-98.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  And, a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1998).

Generally, the evidence shows that the veteran's right knee 
disability is currently characterized by chronic right knee 
pain, including tenderness on palpation of the medial 
compartment; crepitus with range of motion activity; and 
laxity of the anterior cruciate of the right knee and 1+ 
laxity in varus or valgus efforts with increased discomfort, 
but no anterior-posterior, lateral or medial instability.  
Therefore, as the veteran does not present evidence of more 
than moderate recurrent subluxation or lateral instability, 
the Board concludes that the RO's assignment of a 20 percent 
disability evaluation for the veteran's status post 
arthrotomy of the right knee for loose joint body with 
degenerative arthritis under Diagnostic Code 5257 is 
appropriate and an increased rating under this code is not 
warranted.  

In addition, the Board finds that the veteran's right knee 
range of motion is limited to 120-125 degrees of flexion and 
5-15 degrees of extension, limitation which neither meets the 
zero-percent rating under DC 5260, nor meets the criteria for 
a disability rating in excess of 20 percent under DC 5261.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998).

However, the evidence also shows the veteran has pain on 
attempted flexion-extension range of motion, is a candidate 
for a right knee joint replacement, and currently wears hinge 
braces on both knees and uses a cane in the right hand when 
walking.  Additionally, the record includes x-ray evidence 
revealing he has minimal joint space narrowing and 
osteoarthritic changes in both knees, changes which according 
to the February and July 1994 VA examination reports are post 
surgical.  As such, the Board finds that the veteran's post 
surgical arthritis in his right knee and functional loss due 
to pain warrant the award of a separate 10 percent disability 
evaluation for arthritis under DC 5010.  See VAOPGCPREC 9-98 
(requiring that the provisions of 38 C.F.R. § 4.40, 4.45, and 
4.59 be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 
5010).




III.  Total Rating Based Upon Individual Unemployability

A total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided, that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  The issue of unemployability must 
be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran currently is service connected for status post 
arthrotomy of the right knee for loose joint body with 
degenerative arthritis, and has been awarded a 20 percent 
disability evaluation under Diagnostic Code 5257, and a 
separate 10 percent under Diagnostic Code 5010, as previously 
discussed.  Obviously, his right knee disability does not 
satisfy the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a), and Board finds 
that the evidence does not show that the veteran is 
unemployable on an extra-schedular basis due to his service-
connected right knee disabilities.  38 C.F.R. § 4.16(b).

Specifically, documents from Kelly Temporary Services dated 
from February 1993 to March 1993 show the veteran was 
employed to that point and in April 1994 SSA determined that 
the veteran could return to past work.  Although an August 
1994 letter from a VA vocational rehabilitation specialist 
indicates the veteran's Chapter 31 (vocational 
rehabilitation) training benefits were interrupted due to due 
to his failure to sustain daily work activity with Goodwill 
Industries, a July 1994 report to Goodwill Industries from a 
VA physician at the orthopedic clinic where the veteran was 
followed shows that he was able to work with restrictions on 
lifting (occasionally 20 pounds and frequently 10 pounds), 
standing (20 percent of the time), walking (10 percent of the 
time), climbing and bending.  It is also apparent that the 
veteran's disability picture has been complicated at least in 
part by arthritis in the nonservice-connected left knee and 
breathing problems.  

Therefore, based on the evidence of record, especially in the 
absence of competent medical evidence relating that the 
veteran is unable to work due to his service-connected right 
knee condition, the Board concludes that the veteran's right 
knee disabilities do not individually preclude him from all 
kinds of substantially gainful employment consistent with his 
educational attainment and occupational background.  As such, 
a total evaluation based on individual unemployability is 
denied.  The evidence is not in equipoise so as to permit 
resolution of reasonable doubt in the veteran's favor.  


ORDER

An evaluation in excess of 20 percent for status post 
arthrotomy of the right knee for loose joint body with 
degenerative arthritis is denied.

A separate 10 percent disability evaluation for traumatic 
arthritis of the right knee is granted, subject to those 
provisions governing the payment of monetary benefits.

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

